*572Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed. An order granting a motion for a new trial on the ground that the verdict is not sustained by the evidence, made in an appropriation proceeding by a municipal corporation, is not an order affecting a substantial right, for the reversal of which a petition in error can be prosecuted before the final disposition of the case. Conord v. Runnels, 23 Ohio St., 601, followed.
Summers, C. J., Davis and Price, JJ., concur.